IN THE SUPREME COURT, STATE OF WYOMING

                                     2013 WY 61

                                                          APRIL TERM, A.D. 2013

                                                                   May 17, 2013

PAUL ROCK, DARI QUIRK &
ERNEST KAWA,

Appellants
(Plaintiffs),

v.

MARY LANKFORD, in her official
capacity as Sublette County Clerk,

Appellee
(Defendant).
                                                S-12-0216, S-12-0217
MARY LANKFORD, in her official
capacity as Sublette County Clerk,

Appellant
(Defendant),

v.

PAUL ROCK, DARI QUIRK, &
ERNEST KAWA,

Appellees
(Plaintiffs).



                   Appeals from the District Court of Sublette County
                     The Honorable Dennis L. Sanderson, Judge
Representing Paul Rock, Dari Quirk, and Ernest Kawa:
      Sky D. Phifer, Phifer Law Office, Lander, Wyoming

Representing Mary Lankford, in her official capacity as Sublette County Clerk:
      Neal R. Stelting, Sublette County and Prosecuting Attorney, Pinedale, Wyoming


Before KITE, C.J., and HILL, VOIGT, BURKE, and DAVIS, JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
DAVIS, Justice.

[¶1] In August of 2011, the voters of Sublette County approved a ballot proposition
increasing the size of the county commission from three to five. Before the proposed
change could be implemented in the primary and general elections to be held in 2012, a
second ballot proposition reducing the size of the commission from five back to three was
submitted to the voters in May of 2012. The proposition passed, and Sublette County
Clerk Mary Lankford determined that the second proposition returned the size of the
commission to three, and therefore held an election for the one commission seat which
would have been open if there had been no ballot propositions.

[¶2] Appellants Rock, Quirk, and Kawa challenged Lankford’s decision, claiming that
the additional seats permitted by the August 2011 ballot proposition could not be
eliminated until they were filled, and that the May 2012 special election decreasing the
number of seats was improper and void. Lankford disagreed with Appellants’
interpretation of the applicable statutes, and she moved to dismiss the complaint because
it was untimely and brought by an insufficient number of electors under statutes
governing ballot proposition contests. The trial court denied the motion to dismiss, but
agreed with Lankford that the May 2012 election was proper, and granted her summary
judgment.

[¶3] The case came to us as two separate appeals. Appellants Rock, Quirk, and Kawa
challenge the district court’s decision as to the interpretation of the statute governing
increases and decreases in county commissions in Case No. S-12-0216. Lankford
appeals the district court’s decision denying her motion to dismiss in Case No. S-12-
0217, and raises the same issue as an alternative ground for affirmance in Case No. S-12-
0216. We find that Appellants’ claims are an election contest, that they were not timely
filed or brought by a sufficient number of electors, and that the district court lacked
jurisdiction to consider the claims. Although our decision upholds the 2012 election as
did that of the district court, we find its decision to be void, and we remand for dismissal.

                                          ISSUES

[¶4] 1.      Did Appellants’ claim amount to an election contest of a May 2012 ballot
proposition under Wyoming Statute § 22-17-105?

      2.      If so, did Appellants meet the requirements to maintain a ballot contest
pursuant to the above statute so that the district court had jurisdiction over the dispute?

                                          FACTS

[¶5] Sublette County has historically been governed by a three-member Board of
County Commissioners. In 2011, a group of citizens submitted a valid petition for a


                                              1
ballot proposition to increase the number of commissioners from three to five as
permitted by Wyoming Statute § 18-3-501(b) (LexisNexis 2011). The ballot proposition
was submitted to the voters at a special election held on August 16, 2011. Voter turnout
was 28.67%, and the ballot proposition passed by thirty-one votes.

[¶6] Wyoming Statute § 18-3-501(b)1 requires that additional commissioner seats
created in odd-numbered years be filled at the next general election, meaning that the
voters would have chosen the new commissioners in the primary and general elections to
be held in August and November of 2012 if other events had not transpired. However, a
valid petition to decrease the number of commissioners from five back to three as
arguably permitted by Wyoming Statute § 18-3-501(f) was filed on March 1, 2012.
Sublette County Clerk Mary Lankford (Lankford) certified the petition and placed the
proposition on the ballot in a special election held on May 8, 2012. The percentage of
registered voters exercising their franchise was 45.88%, and the proposition passed by
142 votes.

[¶7] Lankford determined that the second ballot proposition eliminated the two
additional commission seats created by the first proposition. It would appear that she
concluded that the 2012 ballot proposition cancelled the 2011 proposition. She released a
proclamation indicating that one county commissioner seat occupied by a sitting
commissioner and open without regard to the ballot propositions would be submitted to
the voters at the 2012 primary and general elections.

[¶8] After a false start involving the filing of a soon-dismissed petition for review of
Lankford’s action, Paul Rock, Dari Quirk, and Ernest Kawa filed a complaint for
declaratory relief and for a writ of mandamus in the District Court within and for Sublette
County on June 18, 2012. We will refer to the plaintiffs below as “Appellants” for the
sake of brevity, although they are also Appellees as to Lankford’s appeal. All three
claimed to be citizens injured by deprivation of their right to vote for three county
commission candidates. Rock and Kawa also claimed somewhat enigmatically to have

1
  The Wyoming Legislature amended several portions of § 18-3-501 while this action was pending on
appeal. See 2013 Wyo. Sess. Laws, Ch. 64. Wyoming Statute § 8-1-107, titled “Effect of amendment or
repeal on pending actions,” provides as follows:

                        If a statute is repealed or amended, the repeal or amendment
                does not affect pending actions, prosecutions or proceedings, civil or
                criminal. If the repeal or amendment relates to the remedy, it does not
                affect pending actions, prosecutions or proceedings, unless so expressed,
                nor shall any repeal or amendment affect causes of action, prosecutions
                or proceedings existing at the time of the amendment or repeal, unless
                otherwise expressly provided in the amending or repealing act.

Wyo. Stat. Ann. § 8-1-107 (LexisNexis 2011). The amendments to § 18-3-501 did not expressly provide
that they applied to pending actions, and we therefore do not consider their effect on this appeal. See id.


                                                     2
suffered additional injury because they could not both be elected in 2012, apparently
meaning that they were or would have been candidates for the two additional seats
authorized by the 2011 ballot proposition.

[¶9] Appellants asked the district court to declare that three commission seats (the two
additional seats authorized by the 2011 vote plus one seat which came up for election
from the preexisting three-member commission) had to be filled in the 2012 election.
They also asked the district court to declare the May 2012 special election void ab initio.
They sought a writ of mandamus directing Lankford to issue a proclamation that three
seats (one already in existence and two new ones) would be voted upon in the 2012
primary and general elections. Appellants also sued Secretary of State Max Maxfield in
his official capacity, seeking the same relief. Secretary Maxfield was subsequently
dismissed from the case, and that dismissal has not been challenged in these appeals.

[¶10] Lankford filed a motion to dismiss the complaint, arguing that the only remedy
available to the plaintiffs was to have the May 2012 vote set aside in an election contest
under Wyoming Statute § 22-17-105, which permits electors to contest a successful ballot
proposition. She contended that the Appellants’ complaint was in substance an election
contest, and that the district court lacked jurisdiction to hear such a contest because the
complaint was not filed within fifteen days of certification of the election results by the
canvassing board, and because it was filed by three rather than five electors as required
by statute. She also contended that mandamus was not available in proceedings of this
kind.

[¶11] Appellants’ brief in response to the motion to dismiss is not part of the appellate
record. However, as discussed below, they argue here that their action was not an
election contest governed by § 22-17-105, but that it was instead an effort to determine
the effect of the successful 2011 ballot proposition. They therefore contend that their
action did not have to be brought by five electors rather than three. They also argue that
the applicable statute of limitations or repose is four years rather than fifteen days,
because this is an action for injury to their rights “not arising in contract and not herein
enumerated” under Wyoming Statute § 1-3-105(a)(iv)(C).

[¶12] The parties also filed cross-motions for summary judgment. Appellants claimed
that § 18-3-501(b) and (f) governing increase and decrease in commission membership
required Lankford to implement the 2011 ballot proposition when the two subsections are
read together. They contended that she was therefore required to issue a proclamation for
the election of two additional commissioners in the 2012 primary and general elections,
that it was improper to hold the 2012 special election concerning a decrease in the
number of commissioners, and that the results of that election were therefore void ab
initio.




                                              3
[¶13] Lankford responded that § 18-3-501(f) required her to hold the May 2012 special
election upon presentation of a proper petition. She contended that the successful ballot
proposition returned the commission to a three-member body, and that she therefore
properly planned to hold an election for the one commission seat which would have been
open in that year if neither proposition had been submitted to the voters.

[¶14] The district court expedited briefing and argument because of the imminent 2012
primary election. It entered a brief order dismissing Appellants’ complaint for
declaratory relief on July 25, 2012. On August 6, 2012, it entered a second order
granting Lankford’s motion to dismiss as to Appellants’ mandamus claim, but denying it
as to her claim that the complaint was barred because it was an election contest filed after
the passage of fifteen days and not on behalf of five electors. The court concluded that
Lankford “did not meet her burden of establishing that Plaintiffs’ Complaint constitutes
an election contest pursuant to W.S. §22-17-105 and §22-17-106.”

[¶15] On August 10, 2012, the court entered yet another order explaining and
conforming its decision of July 25, 2012. It found that the decision to implement the
2012 special election and to proclaim only one seat open for election was proper,
explaining succinctly as follows:

                     Subsection (f) [of § 18-3-501] addresses the situation
              where the voters decide to decrease of [sic] the membership
              of the Board of Commissioners. The term “decrease the
              membership” has been argued by the Plaintiffs to indicate that
              the legislature intended that no vote to decrease the
              membership could occur unless those offices have been filled
              with members. Until then, they argue, there is no
              membership to decrease. Admittedly, this logic has some
              appeal. But the term “increase the membership” is used in
              subsections (b) and (c) along with the term “additional offices
              created”. Obviously the term “increase the membership” is
              nothing more than a synonym for “creating additional
              offices”. Similarly, decreasing the membership as contained
              in subsection (f) means to decrease the number of offices
              previously created. Because the number of offices [sic] were
              created or membership increased by the vote of the 2011
              election, the increased number of offices created by the 2011
              election could be decreased by the voters after that.

The court also concluded that the timing of the election was proper under § 18-3-501.

[¶16] Appellants appealed the foregoing decision in Case No. S-12-0216. Lankford
raised the election contest statute as an alternative ground for affirmance in that case, but


                                              4
also filed a separate appeal challenging the district court’s denial of the motion to dismiss
on those same grounds in Case No. S-12-0217. The appeals were consolidated for
argument and decision.

                               STANDARD OF REVIEW

[¶17] Both of these appeals require us to interpret statutes. “Statutory construction is a
question of law, so our standard of review is de novo.” Redco Const. v. Profile Props.,
LLC, 2012 WY 24, ¶ 26, 271 P.3d 408, 415 (Wyo. 2012).

[¶18] Jurisdictional issues are also questions of law which we review de novo. DeLoge
v. Homar, 2013 WY 33, ¶ 10, 297 P.3d 117, 120 (Wyo. 2013) (citing Hall v. Park Cnty.,
2010 WY 124, ¶ 3, 238 P.3d 580, 581 (Wyo. 2010)). “If the district court lacked subject
matter jurisdiction, this Court has jurisdiction on appeal, not on the merits, but only as to
the jurisdictional issue.” Hall, ¶ 3, 238 P.3d at 581 (citing NMC v. JLW ex rel. NAW,
2004 WY 56, ¶ 9, 90 P.3d 93, 96 (Wyo. 2004)). See also Lankford v. City of Laramie,
2004 WY 143, ¶ 23, 100 P.3d 1238, 1244 (Wyo. 2004) (“[W]e have no better jurisdiction
than did the district court.”) (citation omitted). If a judgment below “was rendered
without jurisdiction, an appellate court must ordinarily reverse and remand for
dismissal.” Bruns v. TW Servs., Inc., 2001 WY 127, ¶ 18, 36 P.3d 608, 614 (Wyo. 2001)
(quoting 5 Am. Jur. 2d Appellate Review § 814 at 473 (1995)).

                                      DISCUSSION

[¶19] In her response to the appeal filed by Rock, Quirk and Kawa as well as in her
separate appeal, Lankford challenges the district court’s jurisdiction to hear Appellants’
complaint under the statutes governing contest of a successful ballot proposition. It is
appropriate to summarize the general rules of statutory construction before we examine
the governing statutes.

              In interpreting statutes, our primary consideration is to
              determine the legislature’s intent. All statutes must be
              construed in pari materia and, in ascertaining the meaning of
              a given law, all statutes relating to the same subject or having
              the same general purpose must be considered and construed
              in harmony. Statutory construction is a question of law, so
              our standard of review is de novo. We endeavor to interpret
              statutes in accordance with the legislature’s intent. We begin
              by making an inquiry respecting the ordinary and obvious
              meaning of the words employed according to their
              arrangement and connection. We construe the statute as a
              whole, giving effect to every word, clause, and sentence, and
              we construe all parts of the statute in pari materia. When a


                                              5
             statute is sufficiently clear and unambiguous, we give effect
             to the plain and ordinary meaning of the words and do not
             resort to the rules of statutory construction. Moreover, we
             must not give a statute a meaning that will nullify its
             operation if it is susceptible of another interpretation.

                    Moreover, we will not enlarge, stretch, expand, or
             extend a statute to matters that do not fall within its express
             provisions.

                    Only if we determine the language of a statute is
             ambiguous will we proceed to the next step, which involves
             applying general principles of statutory construction to the
             language of the statute in order to construe any ambiguous
             language to accurately reflect the intent of the legislature. If
             this Court determines that the language of the statute is not
             ambiguous, there is no room for further construction. We
             will apply the language of the statute using its ordinary and
             obvious meaning.

                     Whether a statute is ambiguous is a question of law.
             A statute is unambiguous if reasonable persons are able to
             agree as to its meaning with consistency and predictability,
             while a statute is ambiguous if it is vague or uncertain and
             subject to varying interpretations.

Redco Const., ¶ 26, 271 P.3d at 415–16 (citations omitted) (internal quotation marks
omitted).

Applicable Statutes

[¶20] Wyoming Statute § 22-17-105 provides that ballot propositions are contestable if
certain requirements are met:

                    A ballot proposition which may by law be submitted to
             a vote of the people of a county, city or town, district, or other
             political subdivision may be contested by a petition of five (5)
             registered electors of the county, city or town, district or other
             political subdivision filed in the district court of the county
             not later than fifteen (15) days after the results of the election
             have been certified by the canvassing board. A ballot
             proposition contest is a civil action.



                                             6
Wyo. Stat. Ann. § 22-17-105 (LexisNexis 2011).

[¶21] Section 22-17-106 lists the grounds for contesting a successful ballot proposition:

                  (a) A ballot proposition may be contested for any of the
                  following reasons:
                          (i) Misconduct or material negligence of an election
                  official which affected the result of the election;
                          (ii) The election result was influenced by a bribe;
                          (iii) Illegal votes were counted or legal votes were not
                  counted.

Wyo. Stat. Ann. § 22-17-106 (LexisNexis 2011).

[¶22] The terms “ballot” and “proposition” are used in the statute providing for an
increase or decrease in commission membership. § 18-3-501(b),(c), and (d).2 We
therefore reach the unremarkable conclusion that the “proposition” to be placed on the
“ballot” under § 18-3-501 is in fact a “ballot proposition” under §§ 22-17-105 and 106.

[¶23] Lankford argues that the statutes allowing citizens to contest a ballot proposition
provide the exclusive means to challenge a proposition approved by the voters, and that
§ 22-17-106 provides the exclusive grounds for such a contest. Therefore, she argues, the
2
    These provisions provide as follows:

                           (b) Notwithstanding subsection (a) of this section, any county
                  may increase the membership of its board of county commissioners from
                  three (3) to five (5) members if a proposition for the increase is
                  submitted to a vote of the qualified electors of the county and a majority
                  of those casting their ballots vote in favor of the increase. . . .
                           (c) The proposition to increase the membership of the board of
                  county commissioners shall be at the expense of the county and be
                  submitted to the electors of the county upon receipt by the county clerk
                  of a petition requesting the election signed by at least ten percent (10%)
                  of the qualified electors of the county. . . .
                           (d) The proposition may be submitted at any general election or
                  at an election date authorized under W.S. 22-21-1 0 3 . A notice of
                  election shall be given in at least one (1) newspaper of general
                  circulation published in the county wherein the election is to be held and
                  shall specify the object of the election. The notice shall be published at
                  least once each week for a thirty (30) day period preceding the election.
                  At the election the ballots shall contain the words “for increasing the
                  membership of the board of county commissioners from three (3) to five
                  (5) members”, and “against increasing the membership of the board of
                  county commissioners from three (3) to five (5) members”.

§ 18-3-501(b), (c), (d) (emphasis added).


                                                       7
district court lacked jurisdiction to hear a challenge to the May 2012 special election
because it was filed more than fifteen days after the results of the election were certified,
and because the petition was filed by three electors rather than five.

[¶24] Appellants argue that they do not contest the manner in which Lankford conducted
the May 2012 special election, but rather seek a determination of the significance of the
August 2011 proposition increasing commission membership. They do not dispute that
the May 2012 election was conducted fairly. Instead, they contend that the May 2012
election should not have been held under Wyoming Statute § 18-3-501. They argue that
the May 2012 election was void ab initio, but if not, that commissioners had to be seated
before their membership could be reduced. They argue that the district court had
jurisdiction under the Declaratory Judgments Act, that no particular number of electors is
required for claims of this kind, and that the applicable statute of limitations is four years.
The substance of their argument is that § 22-17-106 does not provide exclusive grounds
to challenge the 2012 special election.

Case Law Governing Election Contests

[¶25] We do not believe that the election contest statutes are ambiguous, but we do
believe they must be read in context. As this Court observed forty years ago:

              The constitutions and statutes of most jurisdictions provide,
              as a part of the machinery of elections, a procedure by which
              election results may be contested. Such contests are regulated
              wholly by the constitutional or statutory provisions. They are
              not actions at law or suits in equity, and were unknown to the
              common law. The proceedings are special and summary in
              their nature. A strict observance of the steps necessary to
              give jurisdiction is required and the jurisdictional facts must
              appear on the face of the proceedings. If these steps are not
              followed, courts are powerless to entertain such proceedings.

Johnson v. City of Cheyenne, 504 P.2d 1081, 1082 (Wyo. 1973) (quoting 26 Am. Jur. 2d,
Elections, § 318). Accord Ex parte Vines, 456 So. 2d 26, 28 (Ala. 1984); Griffin v.
Buzard, 342 P.2d 201, 202 (Ariz. 1959); Republican Party of Garland Cnty. v. Johnson,
193 S.W.3d 248, 252 (Ark. 2004); Pullen v. Mulligan, 561 N.E.2d 585, 589 (Ill. 1990);
Bauman v. Maple Valley Cmty. Sch. Dist., 649 N.W.2d 9, 13 (Iowa 2002); Payne v.
Blanton, 229 S.W.2d 438, 440 (Ky. 1950); State ex rel. Vullo v. Plaquemines Parish
Police Jury, 115 So. 2d 368, 373 (La. 1959); Mo. ex rel. Bouchard v. Grady, 86 S.W.3d
121, 123 (Mo. Ct. App. 2002); Taylor v. Roche, 248 S.E. 2d 580, 582 (S.C. 1978); Dick
v. Kazen, 292 S.W.2d 913, 916 (Tex. 1956); 26 Am. Jur. 2d Elections § 382 (2004);
Joshua A. Douglas, Procedural Fairness in Election Contests, 88 Ind. L.J. 1, 3, 34



                                               8
(2013); 3 Eugene McQuillan, The Law of Municipal Corporations § 12:48, at 244–45
(2012); Barry H. Weinberg, The Resolution of Election Disputes 1–2 (2006).

[¶26] As one judge observed, election contests draw courts into political matters:

                      The court must be ever mindful in an election contest
              that it has been delegated responsibility in a basically political
              matter and is not free to create criteria that may, in its
              opinion, be more suitable than those the legislature has
              established.

Mirlisena v. Fellerhoff, 463 N.E.2d 115, 118-19 (Ohio Ct. Com. Pl. 1984). See also
Dornan v. Sanchez, 978 F. Supp. 1315, 1327 (C.D. Cal. 1997) (“An election contest, and
allegations of misconduct in its discovery and adjudication, involve political questions
which courts should refrain from adjudicating.”); Simpson v. City of Los Angeles, 253
P.2d 464, 468 (Cal. 1953) (“Courts are reluctant to defeat the fair expression of popular
will in elections and will not do so unless required by the plain mandate of the law.”);
Gore v. Harris, 772 So. 2d 1243, 1249 (Fla. 2000) (“[C]ourts are, and should be,
reluctant to interject themselves in essentially political controversies . . . .”), rev’d on
other grounds by Bush v. Gore, 531 U.S. 98, 121 S. Ct. 525, 148 L. Ed. 2d 388 (2000);
Steven F. Huefner, Remedying Election Wrongs, 44 Harv. J. on Legis. 265, 306 (2007)
(“[E]lection contests often put courts in the position of ‘kingmaker’ without giving them
clear, objective standards that might insulate them from charges of political meddling.”).

[¶27] Other courts have been called upon to determine whether a given lawsuit is an
election contest or another type of claim. The Supreme Court of Alaska developed a
meaningful distinction in an election contest case:

                     The purpose of an election contest is to ascertain
              whether the alleged impropriety in fact establishes doubt as to
              the validity of the election result. For this reason, whether a
              cause of action should be deemed an election contest turns on
              the remedy sought. If the plaintiff’s proposed remedy would
              defeat the public interest in the stability and finality of
              election results, it is appropriate to deem the cause of action
              an election contest and to require compliance with the
              procedures for such contests. A cause of action is deemed not
              to be an election challenge only if the remedy will not affect
              the stability and finality of the election result.

Braun v. Borough, 193 P.3d 719, 731–32 (Alaska 2008) (citation omitted) (internal
quotation marks omitted). See also State ex rel. Mackey v. Blackwell, 834 N.E.2d 346,
349 (Ohio 2005) (“[I]nsofar as appellants sought to change any of the November 2, 2004


                                              9
election results, ‘[a]n election contest is the specific remedy provided by statute for the
corrections of all errors, frauds and mistakes which may occur in an election.’” (quoting
State ex rel. Byrd v. Summit Cnty. Bd. of Elections, 417 N.E.2d 1375 (Ohio 1981); State
ex rel. Shriver v. Hayes, 76 N.E.2d 869 (Ohio 1947))).

[¶28] Some courts have held that statutory or constitutional grounds contained in
provisions for election contests are exclusive, and that no other grounds may be
considered because of the unique character of those proceedings. 3 Mackey, 834 N.E.2d at
349 (citing State ex rel. Daoust v. Smith, 371 N.E.2d 536 (Ohio 1977)); Braun, 193 P.3d
at 731–32; Friends of Sierra Madre v. City of Sierra Madre, 19 P.3d 567, 584–86 (Cal.
2001); Duncan v. McMurray, 249 S.W.2d 156, 157 (Ky. 1952); Hancock v. Lewis, 122
N.W.2d 592, 594 (Minn. 1963)); Pierce v. Drobny, 777 N.W.2d 322, 325 (Neb. 2010);
Barrett v. Monmouth Cnty. Bd. of Elections, 704 A.2d 1053, 1056 (N.J. Super. Ct. Ch.
Div. 1997); Becker v. Cnty. of Pierce, 890 P.2d 1055, 1058–59 (Wash. 1995); 3
McQuillin, supra, § 12:49, at 254; 26 Am. Jur. 2d, supra, at § 389; George L. Blum,
Annotation, Validity, Construction and Application of State Statutory Limitations Periods
Governing Election Contests, 60 A.L.R.6th 481 (2010) (“The applicable statutes
governing election contests are generally held to be the exclusive remedy for deciding
such contests.”).

[¶29] Other courts have held that although the procedures for election contests are
exclusive, the grounds for an election contest may be found in other statutory or
constitutional provisions outside a state’s election code. Kacoonis v. City of Mountain
View, 160 S.E.2d 364, 366 (Ga. 1968) (quoting Coleman v. Bd. of Ed. of Emanuel Cnty.,
63 S.E. 41, 44 (Ga. 1908)); Dorf v. Skolnik, 371 A.2d 1094, 1099–1100 (Md. 1977); City
of Nameoki v. Granite City, 95 N.E.2d 920, 921–22 (Ill. 1951); Gunaji v. Macias, 31 P.3d
1008, 1015 (N.M. 2001); State ex rel. Olson v. Bakken, 329 N.W.2d 575, 580 (N.D.
1983); Appalachian Elec. Power Co. v. Town of Galax, 4 S.E.2d 390, 392 (Va. 1939); 26
Am. Jur. 2d, supra, at § 389.

[¶30] We believe that all of these cases are generally consistent with our decision in
Johnson v. City of Cheyenne, supra, as well as that in Snell v. Johnson County School
District No. 1, 2004 WY 19, 86 P.3d 248 (Wyo. 2004), at least as they relate to the
procedural requirements which must be met to challenge an election. In Snell, plaintiffs
challenged the use proposed for bond election proceeds. The bond election contest

3
  This case does not involve a challenge based on the right to vote under the federal or Wyoming
constitutions, and we do not address those complex issues here. See, e.g., Chisom v. Roemer, 501 U.S.
380, 403 n.31, 111 S. Ct. 2354, 2368 n.31, 115 L. Ed. 2d 348 (1991) (“The conception of political
equality from the Declaration of Independence, to Lincoln’s Gettysburg Address, to the Fifteenth,
Seventeenth, and Nineteenth Amendments can mean only one thing—one person, one vote.” (quoting
Gray v. Sanders, 372 U.S. 368, 381, 83 S. Ct. 801, 809, 9 L. Ed. 2d 821 (1963))); Brimmer v. Thomson,
521 P.2d 574, 578 (Wyo. 1974) (“The right to vote is a fundamental right entitled to the strict protection
of the courts.”) (citation omitted).


                                                     10
statutes in force at the time required that a contest be filed within fourteen days. The
Court noted that it required strict observance of the requirements of the election contest
statutes in Johnson. However, it held that the strict time limits applicable to such a
contest did not apply in cases in which plaintiffs challenged the use of the bond election
proceeds rather than the validity or conduct of the election itself. Id. at ¶¶ 15–16, 86 P.3d
at 255.

[¶31] Statutes creating the right to contest elections generally impose strict, short, and
mandatory deadlines for the commencement of election contests. Douglas, supra, at 34-
36; 3 McQuillan, supra, at § 12:51; 26 Am. Jur. 2d, supra, at §§ 384, 393. This is for the
obvious reason that government business cannot be brought to a standstill pending the
outcome of a drawn-out election contest. Plyman v. Glynn Cnty., 578 S.E.2d 124, 126
(Ga. 2003). “[T]he purpose of election contests is to aid the democratic processes upon
which our system of government is based by providing a ready remedy whereby
compliance with election laws may be assured to facilitate, not hinder by technical
requirements, the quick initiation and disposition of such contests.” Tate-Smith v.
Cupples, 134 S.W.3d 535, 538–39 (Ark. 2003).

Analysis

       Character of Action

[¶32] As noted above, Appellants contend that their lawsuit is not an election contest,
but rather an effort to obtain a declaration as to the implementation of the 2011 election
contest. We disagree. Appellants seek to have us declare the 2012 election “null and
void,” and to direct Lankford to hold an election for three commissioners to serve the
remaining 2012 to 2016 terms, or in the alternative, to declare that an election must be
held in 2014. As already discussed, a lawsuit is an election contest if it seeks a remedy
which would “defeat the public interest in the stability and finality of election results.”
Braun, 193 P.3d at 732. See also Mackey, 834 N.E.2d at 349.

[¶33] The remedy Appellants seek would clearly affect the result of the 2012 special
election and the primary and general elections which followed. Even if Appellants only
sought the filling of two seats in 2014, which would at best require this Court to engage
in creative interpretation of the applicable statutes, the 2012 special election would have
to be determined to be a nullity. However, Appellants ask us to find that Lankford must
hold an election for three commission seats in 2014. The voters in the 2012 primary and
general elections chose a commissioner whose term might be cut short, meaning that the
results of more than one election could be affected by the remedy they seek. This case is
readily distinguishable from Snell, in which the use of funds resulting from a bond
election was challenged–the outcome of that case could not have affected the validity of
the underlying bond election.



                                              11
[¶34] The outcome Appellants seek could only result from a declaration that the 2012
special election was void, which is the very essence of an election contest. The remedy
to be granted in a successful election contest is statutory:

                    A judgment of the court in an election contest shall
             confirm or annul the election or declare elected a qualified
             candidate receiving the highest number of legal votes, or
             declare the result of the election on each contested ballot
             proposition. The election of a candidate receiving the highest
             number of legal votes but disqualified for any other legal
             reason shall be declared null and void and a vacancy will be
             declared to exist. For offices to be filled by more than one (1)
             candidate, the election shall not be declared null and void but
             the qualified candidates receiving the highest number of legal
             votes shall be declared elected.

Wyo. Stat. Ann. § 22-17-108 (LexisNexis 2011).

[¶35] We believe the term “contest” as used in §§ 22-17-105 and 106 is unambiguous
when viewed in context. The legislature is presumed to have chosen that term with full
knowledge of its interpretation by other courts:

             All statutes are presumed to be enacted by the legislature with
             full knowledge of the existing state of law with reference
             thereto and statutes are therefore to be construed in harmony
             with the existing law, and as a part of an overall and uniform
             system of jurisprudence, and their meaning and effect is to be
             determined in connection, not only with the common law and
             the constitution, but also with reference to the decisions of the
             courts.

In re RB, 2013 WY 15, ¶ 34, 294 P.3d 24, 33–34 (Wyo. 2013) (quoting Hall, ¶ 19, 238
P.3d at 586).

[¶36] Appellants argue that Wyoming’s Uniform Declaratory Judgments Act, Wyo. Stat.
Ann. §§ 1-37-101 to -115 (LexisNexis 2011), provides the remedy they seek. The Act
grants courts of record (in Wyoming’s case, the district courts) the power to “declare
rights, status, and other legal relations whether or not further relief is or could be
claimed.” § 1-37-102. The Act allows district judges to construe various kinds of
documents, to declare a fiduciary’s rights, and to make determinations of water rights
disputes. §§ 1-37-103 to -106. The Act even provides that the enumeration of specific
kinds of declarations which can be made is not a limitation on a court’s power to render a
declaratory judgment relating to other kinds of disputes. § 1-37-107.


                                             12
[¶37] However, specific statutes control over general ones dealing with the same subject
when they are in apparent conflict. Gronberg v. Teton Cnty. Housing Authority, 2011
WY 13, ¶ 45, 247 P.3d 35, 45 (Wyo. 2011); Hall, ¶ 12, 238 P.3d at 584; Horse Creek
Conservation Dist. v. State ex rel. Wyo. Att’y General, 2009 WY 143, ¶ 39, 221 P.3d 306,
318 (Wyo. 2009) (citing Coffinberry v. Bd. of Cnty. Comm’rs of the Cnty. of Hot Springs,
2008 WY 110, ¶ 7, 192 P.3d 978, 980 (Wyo. 2008)). The statute allowing electors to
contest a ballot proposition is quite specific. The legislature granted the courts limited
powers in an area traditionally entrusted to the political arena. We therefore find that the
legislature intended to make contest of a ballot proposition an exclusive remedy for
challenging a successful ballot proposition, and that it did not intend for the Uniform
Declaratory Judgments Act to render those limitations meaningless.

[¶38] We are further buttressed in this conclusion by the presumption that our legislature
acts in a reasonable and thoughtful manner. Redco Const., ¶ 37, 271 P.3d at 418. We can
conceive of no reason why a reasonable legislature, having created an election contest
statute with a fifteen-day period of limitation or repose, would intend at the same time to
allow a challenge to the outcome of a ballot proposition any time within four years.
Stable government requires the very prompt resolution of election disputes. In this case,
the 2012 primary and general elections would be affected by a successful challenge to the
May 2012 special election decreasing the size of the county commission. A thoughtful
legislature would not intend to maintain a state of instability for four years.

       Time Limitations and Jurisdiction

[¶39] There is no dispute that this case was filed well over fifteen days after the
canvassing board certified the May 2012 special election results. Lankford points out
that the fifteen-day limitation in § 22-17-105 might better be characterized as a statute of
repose than a statute of limitation, but the distinction makes little difference. There is
likewise no dispute that this case was not brought by five electors as also required by
§ 22-17-105.

[¶40] In Johnson, 504 P.2d at 1082, a single citizen challenged a bond election. We
affirmed the district court’s ruling that it did not have jurisdiction to decide the contest
because the governing statute required that a bond election contest be brought by five
electors. The district court lacked jurisdiction in this case for the same reason, and also
because the challenge was untimely under § 22-17-105.

[¶41] Because we have reached this conclusion regarding jurisdiction, we find it
unnecessary to decide whether the grounds for challenging a ballot proposition in § 22-
17-106 are exclusive, as some courts have held, or whether additional statutory or
constitutional grounds might exist, as other courts have decided. Those courts finding
exclusive grounds note that the political arena provides a sufficient remedy for certain


                                              13
kinds of claimed election errors. They believe that not all remedies need to be judicial in
origin. Other courts conclude that the legislature intended to allow courts some
flexibility to provide relief from election errors. Compare, e.g., Repsold v. Indep. Sch.
Dist. No. 8, 285 N.W. 827, 829 (Minn. 1939) (“[C]ourts should be reluctant to interfere
with political matters by granting equitable relief [outside the scope of election contest
statutes].”), with Bakken, 329 N.W.2d at 580 (affirming the trial court’s grant of equitable
relief in an election contest because “[e]xperience tells us that neither a statute, rule, nor
regulation can pragmatically cover every situation that may arise . . . .”).

[¶42] We decide only that Appellants contested the May 2012 ballot proposition, and
that they failed to do so within the time specified in and through the five electors required
by § 22-17-105. We likewise do not address the merits of the arguments concerning the
application of Wyoming Statute § 18-3-501 under these unusual circumstances.

                                      CONCLUSION

[¶43] Because we find that the district court lacked jurisdiction to consider Appellants
Rock, Quirk and Kawa’s challenge to the May 2012 special election, we find its decision
to be void and remand for dismissal.




                                               14